Citation Nr: 1521324	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for joint pain in the left wrist and bilateral shoulders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1987 to September 1988 and from March 1990 to October 1993.  He also served in the U.S. Army Reserve from 1987 to 1990.  He had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991.  See January 2013 response from National Personnel Records Center (NPRC).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In August 2014, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

On the day of the August 2014 hearing, the Veteran submitted additional private medical evidence.  This evidence has not yet been considered by the RO; however, this evidence was submitted with a waiver of the RO's initial consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from 2010 to 2013 and a copy of the August 2014 hearing transcript.  

The issues of entitlement to service connection for a left wrist disorder and a bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War period.

2.  The Veteran does not have a current chronic fatigue disability that is separate from his service-connected PTSD.  

3.  Despite his service in the Persian Gulf, the Veteran does not have objective indications of chronic disability manifested by fatigue, resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.  

4.  The Veteran has left knee chondromalacia patella that developed from his duties during his active military service.

5.  The Veteran has a headache disorder that began during his active military service.

6.  The Veteran has irritable bowel syndrome that began during his active military service.


CONCLUSIONS OF LAW

1.  A fatigue disorder was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2014).

2.  Resolving all reasonable doubt in his favor, the Veteran has left knee chondromalacia patella that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in his favor, the Veteran has a headache disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving all reasonable doubt in his favor, the Veteran has irritable bowel syndrome that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant service connection claims.

In the decision below, the Board has granted the Veteran's claims for service connection for a left knee disorder, a headache disorder, and irritable bowel syndrome.  Therefore, these benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

For the issue of entitlement to service connection for fatigue, review of the claims folder reveals compliance with the VCAA.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify in this case was satisfied by a VCAA letter sent to the Veteran in September 2010.  The September 2010 letter also included information pertinent to Persian Gulf War illnesses.  

Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the October 2011 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and VA Persian Gulf examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and private treatment records.  The Veteran has not identified any additional, outstanding evidence that is relevant to his fatigue claim being decided herein.  

The Veteran was also afforded VA Persian Gulf examinations in April 2011 and April 2013, and the VA examiners provided medical opinions addressing whether the Veteran has fatigue related to his active duty service in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  There is no probative evidence of fatigue that is separate and distinct from his chronic sleep impairment that is already service-connected as part of his PTSD disability.  Thus, there is no probative indication that the VA examinations were inaccurate or inadequate.  

With regard to the August 2014 videoconference hearing and the June 2012 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the August 2014 videoconference hearing, the Veterans Law Judge, DRO, the Veteran, and the representative outlined the service connection issues on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific fatigue-related symptomatology was discussed in detail by the parties at that hearing.  The basic elements for service connection and a Persian Gulf disability were also identified.  See DRO hearing testimony at pages 7, 15, 34-35; videoconference hearing at page 3.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding private medical evidence and VA treatment records.  See DRO hearing testimony at pages 10-11, 25-26; videoconference hearing at pages 7-8, 27.  In fact, at the August 2014 videoconference hearing, the record was kept open for 30 days for the Veteran to submit any additional evidence.  The actions of the Veterans Law Judge and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, in particular the August 2014 videoconference hearing, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the fatigue issue on appeal.

With regard to the claims for service connection for a left wrist disorder and a bilateral shoulder disorder, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for these particular claims is not required at this time.  


II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, a fatigue disorder, headache disorder, left knee chondromalacia patella, and irritable bowel syndrome are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(2)(i).  If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.  

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
	

A.  Fatigue 

The Veteran has contended that he has chronic fatigue that resulted from his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War.  He has added that he was seen for fatigue (complained of at the time as "shortness of breath") during his military service.  He has stated the symptoms of this fatigue disorder include feeling run down, malaise, less physical output, and napping.  He has also alleged continuity of symptoms since his Persian Gulf service in the early 1990s.  At times during the appeal, he has indicated that he has insomnia at night, while at other times he has inconsistently alleged that he has no sleep impairment at all.  See July 2010 claim; September 2010 Veteran's statement; October 2010 VA psychological examination; June 2012 DRO hearing at pages 18-20; August 2014 video hearing at pages 17-21.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for fatigue.  

Prior to the Veteran's Persian Gulf War service in 1990 and 1991, his service treatment records dated from September 1987 to September 1988 are negative for any complaints, treatment, or diagnoses of any fatigue.  The Veteran himself has not alleged the existence of any fatigue disorder prior to his service in the Persian Gulf from October 1990 to April 1991.  

Service treatment records dated in May 1993 and July 1993 record insomnia along with stomach distress.  The diagnosis was reactive depression attributable to a divorce that the Veteran was going through at the time.  At the Veteran's Report of Medical History at separation in September 1993, the Veteran reported shortness of breath, especially during and after physical training.  There was no specific diagnosis of a fatigue disorder during active duty.  

Following service, a VA mental health note dated in January 2010 and an October 2010 VA psychological examiner assessed insomnia dating from the time of the Veteran's Persian Gulf service in the early 1990s.  An April 2011 VA Persian Gulf examiner observed no objective findings for a fatigue disorder despite the Veteran's subjective complaints of fatigue.  Similarly, an April 2013 VA Persian Gulf examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome.   

Following service, in a January 2012 private report, Dr. T.S., MD., assessed that the Veteran's symptomatic fatigue is the result of his service-connected PTSD and lack of sleep.  It was noted that he required afternoon naps and he runs out of energy on many days.  In a February 2012 report, Dr. T.S. again stated that, due to the Veteran's PTSD, he is not sleeping well at night.  Dr. T.S. recommended psychiatric medication and treatment by the VA for the Veteran.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

With regard to the Veteran's fatigue and insomnia symptoms, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

With regard to direct service connection for fatigue, as discussed, no private or VA physician has diagnosed the Veteran with a separate chronic fatigue disorder.  Moreover, in light of the above evidence, the symptoms of insomnia (difficulty sleeping) are already contemplated in the rating assigned to his service-connected PTSD.  See July 2011 rating decision that granted service connection for PTSD and assigned a 30 percent rating.  Probative and credible lay and medical evidence of record supports this conclusion as discussed above.  In short, the RO has already considered symptomatology, such as insomnia and fatigue, when rating the Veteran's PTSD as 30 percent disabling.  There is no evidence of distinct fatigue symptomatology that would permit a separate rating for any chronic fatigue disorder.  His fatigue has already been considered in the context of his service-connected PTSD.  Significantly, chronic sleep impairment is listed as a sign and symptom of an evaluation for PTSD under Diagnostic Code 9411 for which the Veteran is already service-connected.  See 38 C.F.R. § 4.130.      

With regard to the Persian Gulf presumption, fatigue is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for fatigue from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  No VA or private medical professional of record has diagnosed chronic fatigue syndrome.  In fact, according to Dr. T.S., the Veteran's private doctor, his fatigue is due to a specific etiology - PTSD for which he is already service-connected.  In contrast, a Persian Gulf disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  

In making this determination, the Board acknowledges that lay persons, such as the Veteran, are competent to report objective signs of illness such as fatigue.  38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. at 9-10.  However, although the Veteran is competent and credible in his description of his fatigue, the medical evidence of record has attributed this symptom to his already service-connected PTSD.  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted in this case for the Veteran for chronic fatigue disorder.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a fatigue disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


B.  Left Knee Disorder

The Veteran has contended he has a left knee disorder that resulted from his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War.  He has also contended that his left knee problems developed from his in-service labor-intensive military occupational specialty (MOS) as a cargo specialist.  He has indicated that his duties involved lifting heavy equipment, which put a strain on the left knee.  He has denied any specific instance of a left knee injury during service.  See July 2010 claim; September 2010 Veteran's statement; June 2012 DRO hearing at pages 4, 12-13; August 2014 video hearing at pages 4-5.    

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a left knee disorder.   

Prior to the Veteran's Persian Gulf War service in 1990 and 1991, his service treatment records dated from September 1987 to September 1988 are negative for any complaints, treatment, or diagnoses of any left knee disorder.  The Veteran himself has not alleged the existence of any left knee disorder prior to his service in the Persian Gulf from October 1990 to April 1991.  Regardless, his service treatment records document that, at the Veteran's Report of Medical History at separation in September 1993, he reported swollen and painful knees, especially after physical training.  

Following his active service, the Veteran is competent as a lay person to report continuing symptoms for left knee pain after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Board is also credible in his report of left pain continuing intermittently after his military service, becoming progressively worse over time.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative).  

Following his active service, there is medical evidence of a nexus or link between the Veteran's current left knee disorder and his competent and credible lay report of in-service symptoms of left knee problems.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  A January 2010 VA treatment record diagnosed a left medial collateral ligament strain, and a left knee brace was ordered.  It was noted by the VA physician that the Veteran has experienced daily discomfort along the medial aspect of the left knee ever since his in-service duties as a load master which required considerable heavy work and lifting.  He received further VA treatment for his left knee in 2010 and 2011.  In addition, in January 2012 and February 2012 private progress notes, Dr. T.S. assessed irregularity of the left knee patellar articular cartilage consistent with chondromalacia patella.  See also February 2012 private magnetic resonance imaging (MRI) report.  Dr. T.S. stated that the left knee pain is due to previous trauma that occurred while on active duty.  Dr. T.S. noted that the Veteran was having left knee pain in 1993 in his service treatment records.  The left knee would swell after running in the military service.  Thus, the third Jandreau category applicable in this case.  That is, lay assertions by the Veteran in his September 1993 Report of Medical History in his service treatment records have supported a latter retrospective medical opinion by a medical professional (Dr. T.S.) years later.  See Jandreau, 492 F.3d at 1376-77.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a left knee disorder - chondromalacia patella.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




C.  Headache Disorder

The Veteran has contended he has a headache disorder that resulted from his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War.  He has indicated that he now experiences severe headaches once a month, which are debilitating.  He is prescribed medication to treat the headaches.  He has also alleged continuity of symptoms after service.  See July 2010 claim; September 2010 Veteran's statement; June 2012 DRO hearing at pages 27-32; August 2014 video hearing at pages 29-35.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a headache disorder.   

Prior to the Veteran's Persian Gulf War service in 1990 and 1991, his service treatment records dated from September 1987 to September 1988 are negative for any complaints, treatment, or diagnoses of any headache disorder.  The Veteran himself has not alleged the existence of any headache disorder prior to his service in the Persian Gulf from October 1990 to April 1991.  Nonetheless, his latter service treatment records document that, at the Veteran's Report of Medical History at separation in September 1993, he reported frequent and severe headaches.  It was noted that he took Tylenol to treat his headaches in-service.  

Following his active service, the Veteran is competent as a lay person to report continuing symptoms for headaches after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2); Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches).  The Board is also credible in his report of headaches continuing intermittently after his military service, becoming progressively worse over time.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative).  He has admitted that he self-medicated for a long time and did not seek medical treatment for his headaches.  

Following his active service, Dr. T.S. diagnosed stress headaches in August 2008.  In February 2012, Dr. T.S. classified the Veteran's headaches as being of a migraine nature.  A VA treatment record dated in November 2012 also noted a history of a headache disorder for which the Veteran is prescribed sumatriptan.  

Following his active service, there is medical evidence of a nexus or link between the Veteran's current headaches and his competent and credible lay report of in-service headaches.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).   In a January 2012 private report, Dr. T.S. diagnosed the Veteran with migraine headaches, which he had in 1993 during his military service prior to his military discharge.  Thus, the third Jandreau category is again applicable in this case.  That is, lay assertions by the Veteran in his September 1993 Report of Medical History in his service treatment records have been supported a latter retrospective medical opinion by a medical professional (Dr. T.S.) years later.  See Jandreau, 492 F.3d at 1376-77.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a headache disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


D.  Irritable Bowel Syndrome

The Veteran has contended he has irritable bowel syndrome that resulted from his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War.  He has emphasized that, during service he had numerous instances of treatment for diarrhea, loose stool, and general abdominal discomfort.  He has also alleged continuity of symptoms after service.  See July 2010 claim; September 2010 Veteran's statement; June 2012 DRO hearing at pages 21-25; August 2014 video hearing at pages 25-28.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for irritable bowel syndrome.

Prior to the Veteran's Persian Gulf War service in 1990 and 1991, active duty service treatment records dated from September 1987 to September 1988 are negative for any complaints, treatment, or diagnoses of a stomach disorder.  The Veteran himself has not alleged the existence of any stomach disorder prior to his service in the Persian Gulf from October 1990 to April 1991.  However, service treatment records document complaints and treatment for diarrhea, nausea, and abdominal distress in April 1990, June 1991, August 1991, November 1991, May 1992, July 1992, August 1992, and May 1993.  He was assessed on various occasions as having gastritis, gastroenteritis, and viral syndrome.  At his Report of Medical History at separation in September 1993, the Veteran again reported a history of stomach problems.  

Following his active service, the April 2011 VA Persian Gulf examiner discussed the Veteran's history of loose stools after his Persian Gulf service in the early 1990s.  The examiner indicated there was a "moderate" probability of irritable bowel syndrome, but then concluded the Veteran ultimately did not meet the diagnostic criteria for irritable bowel syndrome.  This opinion was somewhat confusing and inconsistent.  In any event, in January 2012, February 2012, and August 2012 private reports, Dr. T.S. diagnosed probable irritable bowel syndrome with severe abdominal pain since the Veteran's military service.  Thus, there is medical evidence of a nexus or link between the Veteran's current irritable bowel syndrome and his numerous instances of in-service treatment for digestive problems.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).   

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for irritable bowel syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Subject to the provisions governing the award of monetary benefits, service connection for left knee chondromalacia patella is granted.

Subject to the provisions governing the award of monetary benefits, service connection for a headache disorder is granted.

Subject to the provisions governing the award of monetary benefits, service connection for irritable bowel syndrome is granted.


REMAND

Before addressing the merits of the service connection claims for a left wrist disorder and a bilateral shoulder disorder, the Board finds that additional development of the evidence is required.

The Board finds that an additional VA examination and a medical opinion is needed to address the nature and etiology of any current joint pain to the left wrist and bilateral shoulders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  
The Veteran underwent earlier VA Persian Gulf examinations in April 2011 and April 2013; however, these VA examinations failed to adequately address whether the Veteran's in-service heavy lifting duties in his MOS as a cargo specialist for over four years caused left wrist and shoulder problems to develop after service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his joint pain in the left wrist and bilateral shoulders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include any VA medical records from the VA healthcare system in Muskogee, Oklahoma, that are dated since March 2013.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left wrist and bilateral shoulder disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including neurological testing for carpal tunnel syndrome of the left wrist.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran is advised that he should cooperate with the VA examiner and perform ranges of motion and testing for the left wrist and bilateral shoulder.  Previously, two separate VA examiners in April 2011 and April 2013 assessed that the Veteran did not cooperate during the VA examinations.  To the extent possible, the opinion should be obtained from a VA examiner who has not previously examined the Veteran.  

The examiner should then address the following:

a) Upon clinical examination, does the Veteran have a current disorder involving the bilateral shoulders and left wrist?  Please specifically identify all disorders, to include any evidence of any current carpal tunnel syndrome after the appropriate testing is performed.  

b) For each diagnosed bilateral shoulder disorder and left wrist disorder, the examiner should  render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service.  

In rendering this opinion, the examiner should address whether the Veteran's in-service duties in his military occupational specialty (MOS) as a cargo specialist caused these disorders to develop due to repetitive heavy lifting for over four years.  The examiner should also consider whether the Veteran's post-service employment in steel work for two years post-service caused the development of a bilateral shoulder disorder or left wrist disorder.  The examiner should address the relative impact of both the in-service and post-service duties on his shoulders and left wrist.  

In making this determination, the examiner is advised that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left wrist disorder.  

However, for the left shoulder, at his Report of Medical History at separation in September 1993, the Veteran reported a history of left shoulder swelling and pain.  

Post-service, the Veteran has reported stiffness in his left hand and painful shoulders in VA and private treatment records dated in the 2000s.  For the right shoulder, the Veteran acknowledged that he fractured his right clavicle in 1994, which was a short time after service.  A November 2012 VA treatment record listed carpal tunnel syndrome of the wrist as a diagnosis.  X-rays of the wrists have been unremarkable.  A January 2012 private x-ray of the left shoulder revealed minimal acromioclavicular degenerative changes.  March 2013 VA x-rays diagnosed mild osteoarthritic changes of the AC joint of the left shoulder and an old healed clavicle fracture of the right shoulder.   

c) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


